Name: Council Regulation (EEC) No 498/86 of 25 February 1986 fixing, for 1986, the initial quota applicable to Portugal for maize starch coming from the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  Europe;  plant product
 Date Published: nan

 No L 54 /42 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 498/86 of 25 February 1986 fixing, for 1986, the initial quota applicable to Portugal for maize starch coming from the Community as constituted at 31 December 1985 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Article 269 of the Act of Accession , the Portuguese Republic may, during the first stage , maintain quantitative restrictions in the form of quotas on imports of maize starch coming from the Community as constituted at 31 December 1985 ; Whereas Article 269 (2 ) (b) of the Act provides that the initial quota in 1986 is to be fixed for each product either at 3 % of the average of Portuguese production during the last three years before accession for which statistics are available , or at the average of Portuguese imports over the last three years before accession for which statistics are available should this criterion result in a greater volume ; Whereas the statistics currently available show that the criterion of Portuguese production must be adopted for fixing the initial quota ; Whereas , from 1 March to 31 December 1986, the applicable quota should be equal to the initial quota , less one-sixth , HAS ADOPTED THIS REGULATION : Article 1 The initial quota which the Portuguese Republic may, pursuant to Article 269 of the Act of Accession , apply to imports of maize starch from the Community as constituted at 31 December 1985 is hereby fixed at 400 tonnes . From 1 March to 31 December 1986, this quantity shall be reduced by one-sixth . Article 2 Detailed rules for the application of the quota system referred to in Article 269 of the Act of Accession shall , where necessary, be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals (') as last amended by Regulation (EEC) No 3768 / 85 (2). Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 362 , 31 . 12 . 1985 , p . 8 .